 1                                                            Hon. Richard A. Jones
 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7                      WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
 8

 9   UNITED STATES OF AMERICA,

10                        Plaintiff,              No. CR18-5272RAJ

11          v.
                                                  MINUTE ORDER
12   ELIZABETH ANN MCKEAN,

13                        Defendant.

14
         The clerk issues the following minute order by the authority of the Honorable
15
     Richard A. Jones, United States District Court Judge:
16
         Defendant’s Appearance Bond entered June 25, 2018, is modified to add the
17
     condition that she may have contact with her co-defendant, Nicolas Orozco Cruz.
18
         All other conditions of the Appearance Bond remain in full force and effect.
19
         DATED this 21st day of June, 2019.
20
                                              WILLIAM M. McCOOL,
21                                            Clerk of the Court

22                                             /s/ Victoria Ericksen
23                                            Deputy Clerk to Hon. Richard A. Jones

24

25

26


     MINUTE ORDER – 1
